ORDER
The defendant’s motion to affirm the judgment of the Superior Court pursuant to Rule 16(g) is denied. An examination of the record herein reveals that plaintiff’s initial complaint is still pending in this case and thus there has not been compliance with Super.R.Civ.P. 54(b). Accordingly, this case is remanded to the Superior Court for further proceedings which may include, within the court’s sound judicial discretion, the entry of judgment accompanied by a Rule 54(b) certificate. If that discretion is exercised in favor of issuing the requisite certificate and a new appeal is then prosecuted, the parties are directed to brief and argue the question of the propriety of plaintiff’s reliance on Super.R.Civ.P. 20 to join an additional party plaintiff under the circumstances of this case.
WEISBERGER, J., did not participate.